Title: [Diary entry: 3 July 1786]
From: Washington, George
To: 

Monday 3d. After a very early breakfast (about Sun rise) we left Mr. Fairfax’s, and arriving at the head of the Seneca falls (where a vessel was to have met us) was detained till near ten o’clock before one arrived to put us over to our place of rendezvous at Mr. Goldsboroughs. Met Governor Johnson here; Govr. Lee was prevented by the situation of Mrs. Lee, from attending. A Colo. Francis Deakins, appointed on the part of Maryland, to lay out the road which was to be opened between the Eastern & western waters at the expence of that state & Virginia, also attended, and made a verbal report of his, & Colo. Nevilles surveys to effect this purpose; the result of which was, that they had agreed that the best rout for the said road was from the Mouth of Savage river, through the glades to cheat river, a little below the Dunker bottom; and from thence to the Monongahela (as they conceived the Navigation of Cheat river thro the laurel hill very difficult) below the Tygers valley; distance about 50 Miles. He was of opinion that besides the difficulties in the No. branch between the Mouths of savage & stony rivers that little or nothing would be short[e]ned in the road from the bearing, or trending off, of the North branch between these two places. To these matters however he did not speak with precision, or certainty, as his assistant who had his field notes & Surveys, had not returned. A heavy shower of rain, a good deal of wind, and much thunder and lightning just abt., and after dark. A house, to appearance about 3 miles off, was consumed by fire, occasioned as was supposed by lightning; but whether it was a dwelling house or Barn we did not hear—nor could we discover to whom it belonged. The day was very warm, and with out wind, till the gust arose.